Name: Commission Regulation (EEC) No 4040/88 of 22 December 1988 amending for the third time Regulation (EEC) No 3796/88 introducing a countervailing charge on fresh clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 12. 88 Official Journal of the European Communities No L 355/51 COMMISSION REGULATION (EEC) No 4040/88 of 22 December 1988 amending (or the third time Regulation (EEC) No 3796/88 introducing a coun ­ tervailing charge on fresh Clementines originating in Morocco duced in application of Article 25 of that Regulation is amended ; whereas if those conditions are taken into consideration, the countervailing charge on the import of fresh Clementines originating in Morocco must be altered, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization * of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3796/88 (3), as last amended by Regulation (EEC) No 3942/88 (4), introduced a countervailing charge on fresh Clementines originating in Morocco ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro Article 1 In Article 1 of Regulation (EEC) No 3796/88, 'Ecu 8,65' is hereby replaced by 'Ecu 14,33'. Article 2 This Regulation shall enter into force on 23 December 1988 .  This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20 . 5. 1972, p. 1 . O OJ No L 198, 26. 7. 1988, p. 1 . (3) OJ No L 334, 6. 12. 1988, p. 18 . (4) OJ No L 348 , 17. 12. 1988, p. 38 .